0 mA AND fF WY NY

MO wo NO ND HNO NO NO HN HN we KF KF KF KF HF FEF FS —_—_
on Dn On FBP WwW NYO K CO UO WAnAN WD Nn fF WW NY KF OC

Case 2:20-cv-11713-KS Document 25 Filed 09/13/21 Page 1ofi Page ID #:549

Francesco Benavides, CSBN 258924
Law Offices of Francesco Benavides
1990 N. California Blvd. Suite 20
Walnut Creek, CA 94596
Tel: (925) 222-7071
Fax: (925) 522-5306
Email: francesco@benavidesdisabilitylaw.com

Attorney for Plaintiff
ANTHONY ALEXANDER

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

ANTHONY ALEXANDER, Case No. 2:20-cv-11713-KS

Plaintiff, [PROPOSED] ORDER FOR THE
AWARD AND PAYMENT OF

V. ATTORNEY FEES AND EXPENSES
PURSUANT TO THE EQUAL ACCESS
KILOLO KIJAKAZI, Acting TO JUSTICE ACT

Commissioner of Social Security,

 

Defendant.

 

 

Based upon the parties’ Stipulation for the Award and Payment of Equal Access
to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
amount of $5,205.43 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms
of the Stipulation.

DATE: September 13, 2021 in L: Sosinsrn
HON. KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

 
